United States Court of Appeals
                     For the First Circuit


No. 16-2275

                       GRANDVILL D. LAWES,

                      Plaintiff, Appellant,

                                v.

                CSA ARCHITECTS and ENGINEERS LLP,

                       Defendant, Appellee

  PUERTO RICO PORTS AUTHORITY; MAPFRE-PRAICO INSURANCE COMPANY;
    MUNICIPALITY OF SAN JUAN; CONSTRUCTORA SANTIAGO II, CORP.;
 RAFAELA RIVIERE-ANDINO; MIGUEL A. BONILLA, INC.; COOPERATIVA DE
   SEGUROS MULTIPLES DE PUERTO RICO; PUERTO RICO ELECTRIC POWER
    AUTHORITY; ACE INSURANCE CO.; INTEGRAND ASSURANCE COMPANY;
          Q.B. CONSTRUCTION SE; TRIPLE-S PROPIEDAD, INC.

                           Defendants.



                          ERRATA SHEET

          The opinion for this Court issued June 18, 2020 is
amended as follows:

          On page 67, line 8:   change "automation" to "animation"